MERRILL, Justice.
This case is similar to that of Ex parte Miller, 142 So.2d 910,1 except that petitioners Brownlee had their appeal from a property assessment consolidated for trial with that of the Howard R. Bakers, nearby property owner appellants, from a property assessment of the City of Vestavia Hills.
Upon the authority of our decision in the Miller case, supra, the writ of mandamus is awarded conditionally.
Writ awarded conditionally.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.

. Ante, p. 453.